 1
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9                                      DISTRICT OF NEVADA
10
11   MAURY A. SINGER,                                      Case No.: 2:18-cv-01357-GMN-NJK
12             Plaintiff(s),                                             ORDER
13   v.                                                               [Docket No. 20]
14   DWIGHT NEVEN, et al.,
15             Defendant(s).
16         Based on the representation that a settlement was reached at the inmate early mediation,
17 the Court ordered that dismissal papers be filed by October 24, 2019. See Docket No. 15. Pending
18 before the Court now is a motion to vacate that deadline given that the parties dispute whether a
19 settlement was reached. Docket No. 20. That motion to vacate is GRANTED. Defendants must
20 file the referenced motion to enforce settlement by November 5, 2019.1
21         IT IS SO ORDERED.
22         Dated: October 22, 2019
23                                                               ______________________________
                                                                 Nancy J. Koppe
24                                                               United States Magistrate Judge
25
26
27
28         1
               The Court expresses no opinion herein on whether an enforceable settlement was reached.

                                                     1
